In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-21-00095-CV


                                BENJAMIN DAVID, APPELLANT

                                                  V.

                             BENI-LISA LOCKWOOD, APPELLEE

                             On Appeal from the 433rd District Court
                                     Comal County, Texas
            Trial Court No. C2020-0103D, Honorable Charles A. Stephens II, Presiding

                                            June 1, 2021
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.

        Appellant, Benjamin David, appeals from a final divorce decree.1 We dismiss the

appeal because David has not paid the filing fee and for want of jurisdiction.

        David failed to pay the required filing fee upon filing his notice of appeal. By letter

of May 5, 2021, we notified David that unless he was excused from paying court costs


        1 Because this appeal was transferred from the Third Court of Appeals, we are obligated to apply
its precedent when available in the event of a conflict between the precedents of that court and this
Court. See TEX. R. APP. P. 41.3.
under Rule of Appellate Procedure 20.1, failure to pay the filing fee by May 17 would

result in dismissal of the appeal. To date, David has not paid the filing fee or sought leave

to proceed without payment of court costs.      We, therefore, dismiss the appeal due to

David’s failure to comply with a requirement of the appellate rules and a notice from the

clerk requiring action within a specified time. See TEX. R. APP. P. 42.3(c).

       Additionally, David filed his notice of appeal untimely. The trial court signed the

divorce decree on December 17, 2020. Because David timely filed a motion for new trial,

his notice of appeal was due within ninety days after the order was signed, by March 17,

2021. See TEX. R. APP. P. 26.1(a). He filed a notice of appeal on April 19, 2021. By letter

of May 7, 2021, we notified David that his notice of appeal appeared untimely and directed

him to file a response by May 17 showing grounds for continuing the appeal. David has

not filed a response to date.     Accordingly, we also dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).

       For these reasons, the appeal is dismissed.



                                                  Per Curiam